Filed 5/16/16 P. v. Headworth CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B266981
                                                                          (Super. Ct. No. MA057886)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ERIC HEADWORTH,

     Defendant and Appellant.


                   Eric Headworth appeals the trial court's order revoking his postrelease
community supervision (PRCS) and ordering him to serve 140 days in county jail.
Appellant contends that the procedure employed to revoke his PRCS violates his due
process rights. We affirm.
                                  FACTS AND PROCEDURAL HISTORY
                   In November 2012, appellant was convicted of corporal injury to a spouse or
                                                        1
cohabitant (Pen. Code, § 273.5, subd. (a) ) and was sentenced to two years in state prison.
In November 2013, he was released on PRCS.
                   On June 11, 2015, appellant was arrested for violating the terms of his PRCS
for the fourth time. The next day, the Ventura County Probation Agency (the Probation
Agency) held an administrate probable cause hearing. Senior Deputy Probation Officer
Venessa Meza presided over the hearing. Meza advised appellant of the allegations against
         1
             All statutory references are to the Penal Code unless otherwise stated.
him and informed him of his right to counsel. Appellant declined to make a statement or
waive his right to a formal revocation hearing. Meza found there was probable cause to
revoke appellant's PRCS and recommended he be ordered to serve 180 days in county jail
with credit for 15 days actual time served. Appellant declined to accept the proposed
recommendation.
              A petition for revocation was filed on June 17, 2015. A hearing on the
revocation petition was set for June 25, 2015. At the June 25 hearing, appellant appeared
with counsel and denied the allegations of the revocation petition. The court revoked his
PRCS and continued the matter for formal revocation hearing on July 20, 2015. At the
July 20 hearing, appellant moved to dismiss the petition on due process grounds. The court
denied the motion and proceeded with the revocation hearing. Appellant submitted without
offering any evidence or argument. At the conclusion of the hearing, the court found
appellant in violation of his PRCS and ordered him to serve 140 days in county jail with 78
days of custody credit.
                                        DISCUSSION
              Appellant contends that his PRCS was revoked in violation of his due process
rights. He asserts that Meza was not a "neutral uninvolved entity qualified to prove a fair
probable cause finding" and prematurely asked him if he wanted to waive his rights to
counsel and a revocation hearing. He also asserts that counsel should have been appointed
to represent him at the probable cause hearing and that he was entitled to have an
arraignment within 10 days of his arrest and a probable cause hearing before the court
within 15 days of arrest, as provided in Williams v. Superior Court (2014) 230 Cal.App.4th
636. Appellant claims that these errors compel us to reverse the revocation of his PRCS and
remand for further proceedings that comply with due process.
              Even if appellant could establish the errors of which he complains, he would
not be entitled to the relief he seeks. Over 40 years ago, our Supreme Court held that "a
parolee whose parole has been revoked after a properly conducted revocation hearing is not
entitled to have the revocation set aside unless it appears that the failure to accord him a

                                               2
prerevocation hearing resulted in prejudice to him at the revocation hearing." (In re
La Croix (1974) 12 Cal.3d 146, 15.) We recently recognized that this holding also applies
to individuals appealing the revocation of their PRCS. (People v. Gutierrez (2016) 245
Cal.App.4th 393, 2016.)
              Here, there is no dispute that appellant's revocation hearing was properly
conducted. In attempting to demonstrate that appellant was prejudiced by the alleged errors
in the prerevocation proceedings, he merely offers that "[i]f [he] had had access to the court
as required [in] Williams [v. Superior Court, supra. 230 Cal.App.4th], he may well have
convinced the court, through his counsel, that a less punitive approach to revocation and
custody time was appropriate." This mere speculation does not establish prejudice. In any
event, appellant appeared in court with his attorney 14 days after his arrest. On that date,
the court presumably made a probable cause determination and revoked parole. Moreover,
appellant's formal revocation hearing took place 39 days after his arrest. This comports with
due process. (See Morrissey v. Brewer (1972) 408 U.S. 471, 488 [revocation hearing
conducted within two months of arrest "would not appear to be unreasonable" for due
process purposes].) Because appellant fails to make a showing of prejudice, any violation of
due process he may have suffered during the prerevocation proceedings was harmless
beyond a reasonable doubt. (In re La Croix, supra, 12 Cal.3d at p. 155; People v. Gutierrez,
supra, 245 Cal.App.4th at p. 403.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                          PERREN, J.
We concur:


              GILBERT, P. J.


              YEGAN, J.


                                               3
                                Donald D. Coleman, Judge

                             Superior Court County of Ventura

                           ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Connie H. Kan, Deputy Attorney
General, for Plaintiff and Respondent.




                                            4